Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seregin et al. (US 20210360290 A1) hereinafter “Wu” in view of Wu et al (2021/0195186 A1) hereinafter “Wu”.

Regarding Claim 1, 11 and 12 Seregin-Wu
Seregin discloses 1. A video processing method for pictures partitioned into subpictures in a video encoding or decoding system (Video Encoder 200 Fig. 3 and decoder  comprising: 
receiving input video data associated with a current picture, wherein the current picture is composed of a plurality of Coding Tree Units (CTUs) for encoding or decoding (Seregin, In Fig. 4, CPB memory 320 receive encoded video stream); 
partitioning the current picture into a plurality of subpictures, wherein each subpicture contains a plurality of complete CTUs and . . . (Seregin, (video encoder 200) partitions a coding tree unit (CTU) into CUs according to a quadtree structure.)
determining one or more reference pictures for inter coding the current picture, wherein each reference picture has a same CTU size as the current picture when the reference picture is not an Inter Layer Reference Picture (ILRP) containing one subpicture (Seregin, “[0301] In some examples, video encoder 200 or video decoder 300 may determine whether the no reference picture is an inter-layer reference picture (ILRP).” “[0204] For example, such required information may include any of or any combination of: 1) TemporalId; 2) ph_non_reference_picture_flag; 3) A layerID setting which depends on whether the picture is an inter-layer reference picture (ILRP) or not; 4) a Scaling window, cropping window, sub-picture layout, tile partitioning; or 5) Parameter set information, including VPS, SPS, PPS and/or others.”); and 
encoding or decoding one or more blocks in one or more CTUs of the current picture by inter coding using the one or more reference pictures (Seregin, in [0134] “For example, if the prediction information syntax elements indicate that the current block is inter-predicted, motion compensation unit 316 may generate the prediction block. In this case, the prediction information syntax elements may indicate a reference picture in DPB 314 from which reference picture relative to the location of the current block in the current picture. [Fig. 4].  Also, regarding the non-transitory computer readable medium of claim 12 (0009).
Seregin does not disclose “boundaries of the subpictures are aligned with grids of the current picture in units of CTUs”
However, Wu discloses . . . “boundaries of the subpictures are aligned with grids of the current picture in units of CTUs” (Wu, See Fig. 6, subpicture/slice dotted line is aligned with the tile boundaries).
Therefore, it would have been obvious to a person of ordinary in the art to modify Seregin’s method of encoding and decoding with “boundaries of the subpictures are aligned with grids of the current picture in units of CTUs” as suggested by of Wu “HEVC tile partitioning requires that all tile boundaries are aligned with the CTU grid” (Damghanian et al. US 20210152824 A1, [0004] [0025]).
Regarding Claim 2 Seregin-Wu
Seregin-Wu discloses 2. The method of Claim 1, wherein the step of determining one or more reference pictures for inter coding the current picture further comprises determining if each reference picture is partitioned into a plurality of subpictures(RefPicList[0] or RefPicList[1] ), and the reference picture used for inter coding the current picture must have the same CTU size as the current picture when the reference picture is not an Inter Layer Reference Picture (ILRP) containing one subpicture and the reference picture is partitioned into more than one subpicture. (Seregin, [0266] The picture referred to by each active entry in RefPicList[0] or RefPicList[1] has the same subpicture layout as the current picture.  [0229] [0155] [0267])

Seregin-Wu discloses 3. The method of Claim 2, 
wherein a number of subpictures in each reference picture is derived from a Sequence Parameter Set (SPS) level syntax element sps_num_subpics_minus1 for a SPS referred to by the reference picture, and each reference picture is determined to be partitioned into a plurality of subpictures when a corresponding SPS level syntax element sps_num_subpics_minus1 is greater than 0  
however Seregin discloses wherein a number of subpictures in each reference picture is derived from a Sequence Parameter Set (SPS) level syntax element sps_num_subpics_minus1 for a SPS referred to by the reference picture, and each reference picture is determined to be partitioned into a plurality of subpictures when a corresponding SPS level syntax element sps_num_subpics_minus1 is greater than 0  (In [0161]when sps_num_subpics_minus1 is greater than 0 and sps_subpic_treated_as_pic_flag[i] is equal to 1). 
When sps_num_subpics_minus1 is greater than 0 and sps_subpic_treated_as_pic_flag[i] is equal to 1, for each CLVS of a current layer referring to the SPS, let targetAuSet be all the AUs starting from the AU containing the first picture of the CLVS in decoding order, to the AU containing the last picture of the CLVS in decoding order, inclusive, it is a requirement of bitstream conformance that all of the following conditions are true for the targetLayerSet that consists of the current layer and all the layers that have the current layer as a reference layer: [0162] For each AU in targetAuSet, all pictures of the layers in targetLayerSet shall have the same value of pps_pic_width_in_luma_samples and the same value of pps_pic_height_in_luma_samples. [0163] All the SPSs referred to by the same value of sps_num_subpics_minus1 and shall have the same values of sps_subpic_ctu_top_left_x[j], sps_subpic_ctu_top_left_y[j], sps_subpic_width_minus1[j], sps_subpic_height_minus1[j], and sps_subpic_treated_as_pic_flag[j], respectively, for each value of j in the range of 0 to sps_num_subpics_minus1, inclusive. [0164] For each AU in targetAuSet, all pictures of the layers in targetLayerSet shall have the same value of SubpicIdVal[j] for each value of j in the range of 0 to sps_num_subpics_minus1, inclusive.

Regarding Claim 5 Seregin-Wu
Seregin discloses the invention substantially as claimed 5. The method of Claim 1, wherein the step of encoding or decoding one or more blocks in one or more CTUs of the current picture by inter coding using the one or more reference pictures further comprises 
determining if a current subpicture is treated as a picture (determining the value of the flag sps_subpic_treated_as_pic_flag[i]), coding the current subpicture by inter coding one or more blocks of the current subpicture using the one or more reference pictures having the same CTU size as the current picture when the current subpicture is treated as a picture (when sps_subpic_treated_as_pic_flag[i] equal to 1, [0032] [0039])  and  
when each reference picture is not an ILRP containing one subpicture (when sps_subpic_treated_as_pic_flag[i] equal to 0)., and coding the current subpicture by inter coding one or more blocks of the current subpicture using one or more reference pictures without constraining each reference picture to have the same CTU size as the current picture when the current subpicture is not treated as a picture (Samuelsson,  treated_as_pic_flag[ ] shall be equal to 1 for all subpictures in the picture that contain at least one P or B slice. [0091]). [0161] The value of ((sps_subpic_ctu_top_left_y[i]+sps_subpic_height_minus1[i]+1)*CtbSizeY) shall be greater than (sps_conf_win_top_offset*SubHeightC).
sps_subpic_treated_as_pic_flag[i] equal to 1 specifies that the i-th subpicture of each coded picture in the CLVS is treated as a picture in the decoding process excluding in-loop filtering operations. sps_subpic_treated_as_pic_flag[i] equal to 0 specifies that the i-th subpicture of each coded picture in the CLVS is not treated as a picture in the decoding process excluding in-loop filtering operations. When not present, the value of sps_subpic_treated_as_pic_flag[i] is inferred to be equal to 1.

Regarding Claim 6 Seregin-Wu
Seregin-Wu discloses 6. The method of Claim 1, wherein each of the reference pictures used for inter coding the current picture further has a same subpicture layout as the current picture when the reference picture is not an ILRP containing one subpicture. (Seregin,  [0266] The picture referred to by each active entry in RefPicList[0] or RefPicList[1] has the same subpicture layout as the current picture (i.e., the SPSs referred to by that picture and the current picture have the same value of sps_num_subpics_minus1 and the same values of sps_subpic_ctu_top_left_x[j], sps_subpic_ctu_top_left_y[j], sps_subpic_width_minus1[j], and sps_subpic_height_minus1[j], respectively, for each value of j in the range of 0 to sps_num_subpics_minus1, inclusive). [0267] The picture referred to by each active entry in RefPicList[0] or RefPicList[1] is an ILRP for which the value of sps_num_subpics_minus1 is equal to 0. See also [0075] [0316] [0320]) 

Seregin-Wu discloses 7. The method of Claim 6, wherein each of the reference pictures and the current picture further have a same number of subpictures, a same top-left position for each subpicture, and a same size for each subpicture when the reference picture is not an ILRP containing one subpicture (Seregin, sps_num_subpics_minus1 is greater than 0, either of the following two conditions (but not both) shall be true: 
Seregin et al.  US 20210360290 A1, [0266] The picture referred to by each active entry in RefPicList[0] or RefPicList[1] has the same subpicture layout as the current picture (i.e., the SPSs referred to by that picture and the current picture have the same value of sps_num_subpics_minus1 and the same values of sps_subpic_ctu_top_left_x[j], sps_subpic_ctu_top_left_y[j], sps_subpic_width_minus1[j], and sps_subpic_height_minus1[j], respectively, for each value of j in the range of 0 to sps_num_subpics_minus1, inclusive). 
[0267] The picture referred to by each active entry in RefPicList[0] or RefPicList[1] is an ILRP for which the value of sps_num_subpics_minus1 is equal to 0. 
See also [0075] [0316] [0320])). 
Regarding Claim 9 Seregin-Wu
Seregin-Wu discloses 9. The method of Claim 1, wherein the current picture is in a current layer and the one or more reference pictures are pictures in one or more other layers Seregin, (Seregin, determining a first reference picture list for a first slice, the first reference picture list including a plurality of entries wherein at least one of the entries is an inter-layer reference picture, 0074).
Regarding Claim 10 Seregin-Wu
10. The method of Claim 1, wherein each of the one or more reference pictures is referred to by an active entry in a reference picture list for predicting one or more blocks of the current picture (Seregin, For example, one slice may use the entire reference picture list including the ILRP, and another slice may use the same reference picture list, but specify a shorter number of active reference pictures and exclude the ILRP.  [0213]).
Claim Rejections - 35 USC § 103
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seregin et al. (US 20210360290 A1) hereinafter “Wu” in view of Wu et al (2021/0195186 A1) hereinafter “Wu” further in view of Samuelsson et al. (US. US 20210368208 A1) hereinafter “Samuelsson”.
Regarding Claim 4 Seregin-Wu
Seregin-Wu discloses the invention substantially as claimed, Seregin-Wu does not explicitly disclose wherein a Sequence Parameter Set (SPS) level syntax element spslog2_ctu_size_minus5 signaled in a SPS or parsed from a SPS is used to derive a CTU size, and a same value of sps_log2_ctu_size_minus5 for a reference picture and the current picture indicates the reference picture uses the same CTU size as the current picture.
However, Samuelsson discloses, wherein a Sequence Parameter Set (SPS) level syntax element spslog2_ctu_size_minus5 signaled in a SPS or parsed from a SPS is used to derive a CTU size, and a same value of sps_log2_ctu_size_minus5 for a reference picture and the current picture indicates the reference picture uses the same CTU size as the current picture. (Samuelsson, TABLE-US-00007 sps_log2_ctu_size_minus5 TABLE 4 ).
Therefore, it would have been obvious to a person of ordinary in the art to modify Seregin’s method of encoding and decoding as suggested by of Samuelsson in order to generate compliant bitstream.[ Samuelsson[0002]].

Seregin-Wu discloses . . . a SPS level syntax element spsnumsubpics_minus1 referred to by each of the reference pictures is the same as the SPS level syntax element sps_num_sub_pics_minus 1 referred to by the current picture when the reference picture is not an ILRP containing one subpicture (Seregin in [0266] the SPSs referred to by that picture and the current picture have the same value of sps_num_subpics_minus1]) , and 
SPS level syntax elements sps_subpic_ctu_top_left_xU], sps_sub_pic_ctu_top_left_yj], sps_subpic_width_minus1[u], and sps_sub_pic_height_ minus1l[j] for each subpicture in each of the reference pictures are having the same values as corresponding SPS level syntax elements for each subpicture in the current picture when the reference picture is not an ILRP containing one subpicture (Seregin, “… the same values of sps_subpic_ctu_top_left_x[j], sps_subpic_ctu_top_left_y[j], sps_subpic_width_minus1[j], and sps_subpic_height_minus1[j], respectively, for each value of j in the range of 0 to sps_num_subpics_minus1, inclusive).). 
(Seregin, sps_num_subpics_minus1 is greater than 0, either of the following two conditions (but not both) shall be true: 
[0266] The picture referred to by each active entry in RefPicList[0] or RefPicList[1] has the same subpicture layout as the current picture (i.e., the SPSs referred to by that picture and the current picture have the same value of sps_num_subpics_minus1 and the same values of sps_subpic_ctu_top_left_x[j], sps_subpic_ctu_top_left_y[j], sps_subpic_width_minus1[j], and sps_subpic_height_minus1[j], respectively, for each value of j in the range of 0 to sps_num_subpics_minus1, inclusive). 
[0267] The picture referred to by each active entry in RefPicList[0] or RefPicList[1] is an ILRP for which the value of sps_num_subpics_minus1 is equal to 0. 
Seregin does not explicitly disclose . . . “wherein a Sequence Parameter Set (SPS) level syntax element sps_log2_ctu_size_minus5 referred to by each of the reference pictures is the same as a SPS level syntax element sps_log2_ctu_size_minus5 referred to by the current picture when the reference picture is not an ILRP containing one subpicture”,
However Samuelsson disclose “wherein a Sequence Parameter Set (SPS) level syntax element sps_log2_ctu_size_minus5 referred to by each of the reference pictures is the same as a SPS level syntax element sps_log2_ctu_size_minus5 referred to by the current picture when the reference picture is not an ILRP containing one subpicture” (Samuelsson, [The value of sps_log2_ctu_size_minus5, [0143], [0154], [0155]),
Therefore, it would have been obvious to a person of ordinary in the art to modify Seregin’s method of encoding and decoding as suggested by of Samuelsson in order to generate compliant bitstream. [Samuelsson[0002]].
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. He et al. (20210360289 A1) ([0130]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481